DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/2/2021 has been entered. Claims 1-6 and 9-21 remain pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 was filed after the mailing date of the Non-Final Rejection on 12/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stopcock has a movable member” as recited in claims 9 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 1, 4, 13 and 18 are objected to because of the following informalities:  
Claim 1 recites the limitation “the filter” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, line 3, claim 13, line 2 and claim 18, line 2, it appears that “poly-tetrafluorethylene” should read “poly-tetrafluoroethylene”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 

    PNG
    media_image1.png
    530
    779
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 5,722,962) in view of Booth et al. (US 20020128603 A1) in view of Wortrich et al. (US 6,592,543 B1) and further in view of Billings et al. (US 5,160,334).
Regarding claim 1, Garcia discloses a surgical access assembly 10 (figure 1) comprising a housing 11, a cannula assembly (assembly formed by elements 12 and 18) including a valve 18 defining an outlet 22; and 
a filter assembly (figure 2) attached to the valve 18 downstream of the outlet 22, the valve having an open position and a closed position (column 2, lines 16-17), wherein the valve is configured to permit an insufflation gas to flow through the filter assembly (figure 2) when the stopcock is in the open position (column 1, lines 29-33, column 2, lines 16-17). Garcia further discloses that cannula 12 and the housing 11 are sealed (column 2, line 66-column 3, line 1) but is silent regarding a housing being a seal housing and at least one seal for providing a seal around a surgical instrument.
However, Booth teaches a design of a surgical access assembly 500 (figure 1) comprising: a seal housing 100 and at least one seal 1100 (paragraph 0056, lines 3-9) for providing a seal around a surgical instrument for the purpose of reducing or minimizing leakage of gas from the inflated body cavity into the atmosphere (paragraph 0056, lines 3-9).

Garcia is further silent regarding the valve being a stopcock. However, according to figure 1, it appears that the valve 18 is a stopcock. Additionally, Wortrich teaches a structure of a surgical access assembly (figure 1) wherein the valve is a stopcock 173 for the purpose of using a well-known alternative structure of a valve for controlling the flow of the gases (column 9, lines 17-26).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the valve of Garcia to incorporate a stopcock as taught by Wortrich for the purpose of using a well-known alternative structure of a valve for controlling the flow of the gases (column 9, lines 17-26).
Garcia is further silent regarding the filter having an efficiency rate of at least 99.995% for removing particles of less than 0.12 microns in diameter from the insufflation gas.
However, Billings teaches a design of a system for filtering the gas wherein the filter 40, 42, 44 (figure 3) having an efficiency rate of at least 99.995% (column 8, lines 34-41) for removing particles of less than 0.12 microns in diameter from the insufflation gas for the purpose of providing clear visual field to the practitioner during the medical procedure and protecting the practitioner/patient from infections caused by smoke inhalation during or after the medical procedure (column 3, lines 40-45).


Regarding claim 2, Garcia discloses wherein the filter assembly (figure 2) has a membrane filter 44.

Regarding claim 3, Garcia discloses wherein the filter assembly (figure 2) has a filter female connector 37 (element 37 is female because it receives element 40 inside element 37) and a filter male connector 35 (element 35 is male because element 35 inserts element 40 inside element 37), and the membrane filter 44 is disposed between the filter female connector 37 and the filter male connector 35.

Regarding claim 4, Garcia discloses wherein the membrane filter 44 is selected from a group consisting of a polyvinylchloride polymer and a poly-tetrafluorethylene polymer (column 3, lines 51-55).

Regarding claim 5, Garcia discloses wherein the filter assembly (figure 2) includes an additional filter element 46.

Regarding claim 6, Garcia discloses wherein the filter assembly is removably and replaceably (column 3, lines 32-36) attached to the stopcock (as explained in rejection of 

Regarding claim 9, Garcia is silent regarding wherein the stopcock has a movable member for transitioning the stopcock between at least the open and closed positions. However, according to figure 1, it appears that handle of element 18 could be construed as a movable member for transitioning the stopcock between at least the open and closed positions.
Additionally, Wortrich teaches wherein the stopcock 173 has a movable member (see “M” in fig. 1 below) for transitioning the stopcock 173 between at least the open (position allowing gas flow, column 2, lines 54-59) and closed positions (position preventing gas flow, column 10, lines 8-11) for the purpose of using a well-known alternative structure of a valve for controlling the flow of the gases (column 9, lines 17-26).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the valve of Booth to incorporate a stopcock wherein the stopcock has a movable member for transitioning the stopcock between at least the open and closed positions as taught by Wortrich for the purpose of using a well-known alternative structure of a valve for controlling the flow of the gases (column 9, lines 17-26).

    PNG
    media_image2.png
    393
    525
    media_image2.png
    Greyscale


Regarding claim 10, Garcia discloses a surgical access assembly 10 (figure 1) comprising a housing 11, a cannula assembly (assembly formed by elements 12 and 18) including a valve 18 defining an outlet 22; and 
a filter assembly (figure 2) attached to the valve 18 downstream of the outlet 22, the valve having an open position and a closed position (column 2, lines 16-17), wherein the valve is configured to permit an insufflation gas to flow through the filter assembly (figure 2) when the stopcock is in the open position (column 1, lines 29-33, column 2, lines 16-17). Garcia further discloses that cannula 12 and the housing 11 are sealed (column 2, line 66-column 3, line 1) but is silent regarding a housing being a seal housing and at least one seal for providing a seal around a surgical instrument.
However, Booth teaches a design of a surgical access assembly 500 (figure 1) comprising: a seal housing 100 and at least one seal 1100 (paragraph 0056, lines 3-9) for providing a seal around a surgical instrument for the purpose of reducing or minimizing leakage of gas from the inflated body cavity into the atmosphere (paragraph 0056, lines 3-9).

Garcia is further silent regarding the valve being a stopcock. However, according to figure 1, it appears that the valve 18 is a stopcock. Additionally, Wortrich teaches a structure of a surgical access assembly (figure 1) wherein the valve is a stopcock 173 for the purpose of using a well-known alternative structure of a valve for controlling the flow of the gases (column 9, lines 17-26).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the valve of Garcia to incorporate a stopcock as taught by Wortrich for the purpose of using a well-known alternative structure of a valve for controlling the flow of the gases (column 9, lines 17-26).
Garcia is further silent regarding the filter assembly having an efficiency rate of at least 99.995% for removing nanoparticle and ultrafine particles from the insufflation gas.
However, Billings teaches a design of a system for filtering the gas wherein the filter assembly (integrated structure formed by elements 40, 42, 44 in figure 3) having an efficiency rate of at least 99.995% (column 8, lines 34-41; 0.1, 0.3 and 0.5 microns are construed as “nanoparticle and ultrafine particles”) for removing nanoparticle particle and ultrafine particles from the insufflation gas for the purpose of providing clear visual field to the practitioner during the medical procedure and protecting the practitioner/patient from infections caused by smoke inhalation during or after the medical procedure (column 3, lines 40-45).


Regarding claim 11, Garcia discloses wherein the filter assembly (figure 2) has a membrane filter 44.

Regarding claim 12, Garcia discloses wherein the filter assembly (figure 2) has a filter female connector 37 (element 37 is female because it receives element 40 inside element 37) and a filter male connector 35 (element 35 is male because element 35 inserts element 40 inside element 37), and the membrane filter 44 is disposed between the filter female connector 37 and the filter male connector 35.

Regarding claim 13, Garcia discloses wherein the membrane filter 44 is selected from a group consisting of a polyvinylchloride polymer and a poly-tetrafluorethylene polymer (column 3, lines 51-55).

Regarding claim 14, Garcia discloses wherein the filter assembly (figure 2) includes an additional filter element 46.


a filter assembly (figure 2) attached to the valve 18, the valve having an open position and a closed position (column 2, lines 16-17), wherein the valve is configured to permit an insufflation gas to flow through the filter assembly (figure 2) when the stopcock is in the open position (column 1, lines 29-33, column 2, lines 16-17). Garcia further discloses that cannula 12 and the housing 11 are sealed (column 2, line 66-column 3, line 1) but is silent regarding a housing being a seal housing and at least one seal for providing a seal around a surgical instrument and a filter assembly attached to the valve upstream of the outlet.
However, Booth teaches a design of a surgical access assembly 500 (figures 1 and 5) comprising: a seal housing 100 and at least one seal 1100 (paragraph 0056, lines 3-9) and having a filter assembly 200 attached to the valve 50 upstream of the outlet (see “O” in figure 5 below) for providing a seal around a surgical instrument for the purpose of reducing or minimizing leakage of gas from the inflated body cavity into the atmosphere (paragraph 0056, lines 3-9) and using an alternative well known approach to place the filter with respect to the valve for filtering the undesired materials (paragraph 0021, lines 1-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the housing of Garcia and replace the placement of the filter assembly with respect to the valve of Garcia to incorporate a housing being a seal housing and at least one seal for providing a seal around a surgical instrument and a filter assembly attached to the valve upstream of the outlet as taught by Booth for the purpose of reducing or minimizing leakage of gas from the inflated body cavity into the atmosphere (paragraph 0056, lines 3-9) and using an 
It is further construed that Garcia modified in view of Booth may not necessarily result in placing the filter assembly of Garcia inside the housing of Garcia as taught by Booth, instead one of ordinary skill in the art would place the filter assembly between element 10 and element 18 using similar connection means as taught by element 26 because Garcia is modified in view of Booth to replace the filter assembly placement with respect to the valve.
Garcia is further silent regarding the valve being a stopcock. However, according to figure 1, it appears that the valve 18 is a stopcock. Additionally, Wortrich teaches a structure of a surgical access assembly (figure 1) wherein the valve is a stopcock 173 for the purpose of using a well-known alternative structure of a valve for controlling the flow of the gases (column 9, lines 17-26).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the valve of Garcia to incorporate a stopcock as taught by Wortrich for the purpose of using a well-known alternative structure of a valve for controlling the flow of the gases (column 9, lines 17-26).
Garcia is further silent regarding the filter having an efficiency rate of at least 99.995% for removing particles of less than 0.12 microns in diameter from the insufflation gas.
However, Billings teaches a design of a system for filtering the gas wherein the filter 40, 42, 44 (figure 3) having an efficiency rate of at least 99.995% (column 8, lines 34-41) for removing particles of less than 0.12 microns in diameter from the insufflation gas for the purpose of providing clear visual field to the practitioner during the medical 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Garcia to incorporate the filter having an efficiency rate of at least 99.995% for removing particles of less than 0.12 microns in diameter from the insufflation gas as taught by Billings for the purpose of providing clear visual field to the practitioner during the medical procedure and protecting the practitioner/patient from infections caused by smoke inhalation during or after the medical procedure (column 3, lines 40-45).

Regarding claim 17, Garcia discloses wherein the filter assembly (figure 2) has a filter female connector 37 (element 37 is female because it receives element 40 inside element 37) and a filter male connector 35 (element 35 is male because element 35 inserts element 40 inside element 37), and the membrane filter 44 is disposed between the filter female connector 37 and the filter male connector 35.

Regarding claim 21, Garcia is silent regarding wherein the stopcock has a movable member for transitioning the stopcock between at least the open and closed positions. However, according to figure 1, it appears that handle of element 18 could be construed as a movable member for transitioning the stopcock between at least the open and closed positions.
Additionally, Wortrich teaches wherein the stopcock 173 has a movable member (see “M” in fig. 1 below) for transitioning the stopcock 173 between at least the open (position allowing gas flow, column 2, lines 54-59) and closed positions (position preventing gas flow, column 10, lines 8-11) for the purpose of using a well-known 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the valve of Booth to incorporate a stopcock wherein the stopcock has a movable member for transitioning the stopcock between at least the open and closed positions as taught by Wortrich for the purpose of using a well-known alternative structure of a valve for controlling the flow of the gases (column 9, lines 17-26).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 20020128603 A1) in view of Wortrich et al. (US 6,592,543 B1) and further in view of Billings et al. (US 5,160,334).
Regarding claim 15, Booth discloses a surgical access assembly 500 (figure 1) comprising: 
a seal housing 100 and at least one seal 1100 (paragraph 0056, lines 3-9) for providing a seal around a surgical instrument; 
a cannula assembly (assembly formed by elements 15 and 50) including a valve 50 defining an outlet (see “O” in figure 2 below); and 
a filter assembly 200 attached (element 200 is attached to element 50 via element 100) to the valve 50 upstream (figure 2) of the valve 50, the valve having an open and a closed position (paragraph 0068, “adjustable” and having “a movable plate” is construed as the valve to be openable and closable, “open position” is construed as gas being able to pass through element 50 and “close position” is construed as gas not being able to pass through element 50), wherein the valve 50 is configured to permit an insufflation gas to flow through the filter assembly 200 when the valve 50 is in the open position. Booth is silent regarding the valve being a stopcock. However, in paragraph 
Additionally, Wortrich teaches a structure of a surgical access assembly (figure 1) wherein the valve is a stopcock 173 for the purpose of using a well-known alternative structure of a valve for controlling the flow of the gases (column 9, lines 17-26).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the valve of Booth to incorporate a stopcock as taught by Wortrich for the purpose of using a well-known alternative structure of a valve for controlling the flow of the gases (column 9, lines 17-26).
Booth further discloses the filter assembly 200 being able to remove microorganisms, viruses, cells, particulates aerosols and liquid droplets (paragraph 0021, lines 1-10) which could have size less than 0.12 microns but is silent regarding the filter assembly having an efficiency rate of at least 99.995% for removing particles of less than 0.12 microns in diameter from insufflation gas.
However, Billings teaches a design of a system for filtering the gas wherein the filter 40, 42, 44 (figure 3) having an efficiency rate of at least 99.995% (column 8, lines 34-41) for removing particles of less than 0.12 microns in diameter from the insufflation gas for the purpose of providing clear visual field to the practitioner during the medical procedure and protecting the practitioner/patient from infections caused by smoke inhalation during or after the medical procedure (column 3, lines 40-45).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter assembly of Booth to incorporate the filter having an efficiency rate of at least 99.995% for removing particles of less than 0.12 microns in diameter from the insufflation gas as taught by Billings for the purpose of providing clear visual field to the 




    PNG
    media_image3.png
    629
    536
    media_image3.png
    Greyscale


Regarding claim 16, Booth discloses wherein the filter assembly 200 has a membrane filter 201.

Regarding claim 18, Booth discloses wherein the membrane filter 201 is selected from a group consisting of a polyvinylchloride polymer and poly-tetrafluorethylene polymer (paragraph 0069).

Regarding claim 19, Booth discloses wherein the filter assembly 200 includes an additional filter element 202.

Regarding claim 20, Booth discloses wherein the filter assembly 200 is removably and replaceably (paragraph 0084, lines 1-4) attached to the stopcock 50 (as explained in the rejection of claim 1 above, element 50 will be stopcock in a device of Booth modified in view of Wortrich).

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 15 have been considered but are moot because the arguments do not apply in view of the present rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783